Kern, /., dissenting: Petitioner went to Florida on May 2, 1943. At that time he had a wife and three children living in New Jersey. At some undisclosed time between May 2 and October 25, he filed a divorce action in a Florida court. Whether it was filed 90 days after he entered Florida is not shown. There was no personal service of process upon his wife and she entered no appearance in the action. We may assume that service was made by publication pursuant to the chancery rules of the Florida courts, which require as a prerequisite to such service that the plaintiff execute an affidavit giving the last known place of residence of the defendant. We have no evidence as to any affidavit executed by petitioner. The divorce decree of October 25, 1943, which made no reference to any alimony or support, indicates that no testimony was given before the judge entering that decree. Shortly thereafter petitioner married another woman in New York. In June 1944 petitioner and his first wife entered into the written contract described in the majority opinion. That contract indicates unmistakably that, at the time it was executed, both parties thereto considered that petitioner had a legal obligation to his first wife because of the marital relationship. It also indicates that the first wife did not l'ecognize, or acknowledge, the validity of the divorce decree of the Florida court, and further indicates that one of petitioner’s purposes in entering into the. agreement was to protect the validity of the divorce decree by preventing any attack being made thereon. Under the circumstances shown, I am unable to agree that the written contract of June 1944 was not in discharge of a legal obligation because of the marital relationship. Nor am I able to agree that this contract, which was executed by petitioner for the purpose, inter alia, of preventing an attack upon the validity of the Florida divorce decree, was not incident to such decree. Johnson, J., agrees with this dissent.;.